DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is an allowability notice in response to applicant's remarks and amendments filed on 127/07/2020. Claims 1-2 and 30-32 are cancelled, claims 3,15,24,26 and 28 are currently amended, claims 4-14, 16-23, 25, 27,29 are previously presented and claims 33-34 are new. Accordingly, Claims 3-29 and 33-34 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 02/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application number 16/119, 359 and US 10,667,561 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 3, 
the primary reason why it is deemed novel and non- obvious over the prior art of record to have a vaporizer as instantly claimed is that while the prior arts Worm (2013/0037041 – of record), which is regarded as being the prior arts closest to subject- matter of the claim 3, alone or in combination fails to teach or suggest a cartomizer configured for insertion into the chamber, the cartomizer comprising a cartomizer body having a cartomizer first end and a cartomizer second end opposite the cartomizer first end, the cartomizer second end insertable into the chamber; a basin configured to hold a liquid vaporizable substance; a wicking element within the cartomizer body and at least partially in contact with the liquid vaporizable substance, wherein the wicking element is configured to deliver the liquid vaporizable substance to the heating element.
Therefore, claim 3 is deemed novel and non-obvious over the prior art of record.
Regarding claims 4-23 and 33-34, they depend from claim 3; thus, they are also deemed novel and non-obvious over the prior art of record.
Independent Claim 24, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a vaporizer as instantly claimed is that while the prior arts Worm (2013/0037041 – of record), which is regarded as being the prior arts closest to subject- matter of the claim 24, alone or in combination fails to teach or suggest a cartomizer configured for insertion into the chamber, a cartomizer body having a first cartomizer body end and a second cartomizer body end opposite the first cartomizer body end along a cartomizer longitudinal axis, the second cartomizer body end configured for insertion into the chamber; a basin within the cartomizer body, the basin configured to contain a liquid vaporizable substance; a wicking element positioned such that at least part of the wicking element contacts the liquid vaporizable substance contained in the basin, wherein the wicking element is configured to deliver the liquid vaporizable substance to the heating element.
Therefore, claim 24 is deemed novel and non-obvious over the prior art of record.
Regarding claims 25-29, they depend from claim 24; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743